DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
 	
Response to Amendment
The amendment filed on 08/18/2022 has been entered. Claims 1-9 and 19-21 remain pending in the application and are addressed below. To correct formalities on the record - Applicant canceled claims 10-18 on their own accord in response to the election requirement.
	
Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive.
Regarding applicant's arguments wherein "...Barton does not meet the requirements for being a printed publication under MPEP § 2128… The Examiner has not supported that a person having ordinary skill in the art would, exercising reasonable diligence, locate a specific section of this particular YouTube video to improve a frame suitable for artistic expression. Furthermore, the Examiner is required to provide the Applicant with copies of any non-patent literature used in a rejection, and Applicant has not been provided a copy of Barton to date from the Examiner. Applicant respectfully submits that the two video snippets provided by the Examiner are not sufficient to constitute a copy of Barton, given that Barton is a several minute video…”, examiner asserts that the YouTube video entitled "Steve Barton - Where it began" by Steve Barton is considered a "printed publication" because "An electronic publication, including an online database or Internet publication (e.g., discussion group, forum, digital video, and social media post), is considered to be a "printed publication" within the meaning of 35 U.S.C. 102(a)(1)  and pre-AIA  35 U.S.C. 102(a) and (b)  provided the publication was accessible to persons concerned with the art to which the document relates." See MPEP § 2128. The YouTube video lists 2015 as the publication year. Additionally, examiner contends that one of ordinary skill would be motivated and/or would be reasonably likely to look to the YouTube video for ways to improve an artistic frame because they are from the same field of endeavor, i.e. frames for artistic expression. Examiner also provided the link to the YouTube video on the PTO-892 form, which is sufficient in providing the applicant a copy of the NPL publication.
Regarding applicant's arguments wherein "...It is certainly not well settled that In re Keller is still good law... it is well settled that if a particular claim limitation is not taught or suggested in any prior art reference... Applicant has not merely attacked individual references. Applicant has both attacked individual references and argued against combining references...", examiner contends that the references cited in the final rejection taught the claim limitations submitted on 05/15/2022 either individually or in combination; examiner also provided rationales or motivations for combining these references in the final office action. Additionally, In re Keller is still good law as the MPEP still cites it, particularly MPEP § 2145.
Regarding applicant's arguments wherein "...The Examiner has not supported that a person having ordinary skill in the art would reasonably look to door or window frame beams when seeking to improve a curved surface suitable for artistic expression...", the examiner asserts that Barton teaches a frame for artistic expression and that Crump was used to show that one of ordinary skill in the art could have combined Barton's frame with Crump's studs because they are in the same problem solving area, i.e. that of frames - Barton's and the applicant's frames are display frames, while Crump's is a building frame. Furthermore, Applicant also contemplated and looked to building frames in the instant application as evidenced by para. 0023 and Fig. 7.
Regarding applicant's arguments wherein "...Orlando '474 does not teach a laminate... Examiner's contention that heavy cardboard and light particle board are examples of laminate taught by Orlando '474 is not proper, since these materials do not meet the "flexible" characterization of laminate set out in para. [0017]...", examiner asserts that applicant did not specifically define the term "laminate" in the instant application's specification. Based on the definition of "laminate" that the examiner put forth in the final rejection, cardboard and light particle board can be considered examples of laminate. Examiner asserts that both heavy cardboard and light particle board can be flexible.
Regarding applicant's arguments with respect to wherein "...Applicant respectfully maintains that the proposed definition is still inconsistent with Applicant's characterization of laminate as including "commercially available Formica." Para. [0017]. Formica is not made by sticking several layers of the same material together...", examiner asserts that an exemplary showing does not constitute a proper and full definition of a term. A quick internet search of Formica shows that it is made by sticking layers of paper together. Additionally, the fact that applicant recognizes that "Cardboard and light particle board are not necessarily or entirely made by sticking several layers of the same material together..." does not mean that they cannot be made using the same material layered together.
Regarding applicant's arguments with respect to wherein "...Orlando '474 is not analogous art. A person having ordinary skill in the art would not reasonably look to a reference about wall partitions, which is in the technical area of building construction, to improve on a frame for providing a curved surface suitable for artistic expression...", examiner contends that Orlando is analogous to Barton and the instant application because they are all from the same field of endeavor or problem solving area, i.e. frames providing a curved surface for artistic expression. Orlando's flexible covering over its frame is selected for its artistic value.
Regarding applicant's arguments with respect to claim 4 wherein "...although Peters '602 teaches a canvas, it does not teach a canvas connected to a laminate... not all continuous and flexible materials are necessarily laminates... not proper to use Peters '602 to suggest one of ordinary skill in the art could have easily modified Orlando '474 to arrive at the invention of Claim 4...", examiner asserts that the Orlando reference taught a laminate for reasons set forth above and the Peters reference was used to show that one of ordinary skill in the art could've have substituted Orlando’s flexible covering with Peters' canvas.
Regarding applicant's arguments with respect to claims 5-6 wherein "...Applicant respectfully submits that the aforementioned motivations still fall short of demonstrating how any of the aforementioned pieces are applied to a frame...", examiner contends that "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also MPEP § 2145.
Regarding applicant's arguments with respect to claims 19-20 wherein "...Applicant respectfully disagrees that it would have been obvious to have modified Peters '602 to incorporate the wave design of Barton, because Barton requires a number of planarly situated wooden studs to support the curved top and bottom pieces of the frame. The Examiner has not supported that a person having ordinary skill in the art would have reason to look to a reference requiring wooden studs when seeking to improve a foam piece for artistic expression...", examiner asserts that Peters teaches a foam piece for artistic expression and that Barton was used to modify Peters' foam shape to be that of Barton's. Examiner also contends that one of ordinary skill would be motivated and/or would be reasonably likely to look to Barton to modify the shape of Peters' foam piece because they are from the same field of endeavor, i.e. frames with aesthetic covering.
Regarding applicant's arguments with respect to claim 21 wherein "...Crump '894 and Matthews '336 each relate to the field of building construction, and have absolutely nothing to do with frames for artistic expression. Thus, Crump '894 and Matthews '336 are not analogous art... The Examiner has not supported that one of ordinary skill in the art would have any reason to look to Crump '894 or Matthews '336 for improving a frame for providing a curved surface suitable for artistic expression... none of these references teach combining pine and plywood to arrive at the claimed invention, nor do any of these references suggest any benefits or reasons for combining pine and plywood to arrive at the claimed invention...", examiner asserts that Barton teaches a frame for artistic expression and that Crump was used to show that one of ordinary skill in the art could have combined Barton's frame with Crump's studs and made the wood of Crump's exterior member to be pine as taught by Matthews because they are in the same problem solving area, i.e. that of frames - Barton's and the applicant's frames are display frames, while Crump's and Matthews' are building frames. Examiner also provided a motivation in the final office action for using pine with plywood in the stud. Furthermore, Applicant also contemplated and looked to building frames in the instant application as evidenced by para. 0023 and Fig. 7.

Claim Objections
Claim 1 is objected to because of the following informalities:  “each the top and bottom pieces” in line 12 should read “each of the top and bottom pieces”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a top piece having a pair of substantially parallel front edges and a pair of substantially parallel rear edges, the top piece extending a width between the substantially parallel front edges and substantially parallel rear edges; a bottom piece substantially similar to the top piece” in lines 3-6. It is unclear how the top piece has two front edges and two rear edges; the same goes for the rear piece and its edges. The specification and drawings also fail to support these limitations. Appropriate correction is required. For examination purposes, the examiner interprets the limitation “a top piece having a pair of substantially parallel front edges and a pair of substantially parallel rear edges, the top piece extending a width between the substantially parallel front edges and substantially parallel rear edges; a bottom piece substantially similar to the top piece” to be --a top piece having a pair of substantially parallel front and rear edges, the top piece extending a width between the substantially parallel front and rear edges; a bottom piece substantially similar to the top  piece--.
Claims 2-9 and 21 are indefinite by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the YouTube video entitled “Steve Barton- Where it began” by Steve Barton, hereinafter Barton.

    PNG
    media_image1.png
    1278
    2052
    media_image1.png
    Greyscale

Claim 1 (as best understood), Barton teaches a frame (see annotated screenshot #1 of the video) for providing a curved surface suitable for artistic expression (Barton shows in the video that the frame is for his canvas paintings) comprising:
a top piece (see annotated screenshot #1 of the video) having a pair of substantially parallel front edges and a pair of substantially parallel rear edges (as discussed in the 112(b) rejection above, screenshot #1 shows the top’s front and rear edges are substantially parallel), the top piece extending a width between the substantially parallel front edges and substantially parallel rear edges ((screenshot #1 shows the top’s edges are substantially parallel);
a bottom piece (see annotated screenshot #1 of the video) substantially similar to the top rigid piece (screenshot #1 shows the bottom’s front and rear edges are substantially parallel and the bottom piece extends between the substantially parallel front and rear edges);
a plurality of studs affixed between the top and bottom pieces (see annotated screenshot #1 of the video), wherein said plurality of studs are substantially perpendicular to the top and bottom pieces (screenshot #1 shows the studs are substantially parallel to the top and bottom pieces);
wherein the top piece and the bottom piece are each adapted to prevent deflection of the frame (Barton’s top and bottom pieces are capable of preventing deflection of the frame); 
wherein the pair of substantially parallel front edges and the pair of substantially parallel rear edges of each the top and bottom pieces each contain at least one wave (Barton’s top and bottom edges contain at least one wave; see annotated screenshot #1), the at least one wave comprising each of a convex curve and a concave curve in connection with one another and configured to extend in substantially opposite directions from one another (Barton’s at least one wave comprises of a convex and concave curve extending in substantially opposite directions from one another; see annotated screenshot #1 of the video); and 
wherein the width of each the top and bottom pieces is substantially consistent across the piece (The term “substantially” is a relative term; Barton’s top and bottom pieces are substantially consistent across the piece as shown in screenshot #1).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video entitled “Steve Barton- Where it began” by Steve Barton, hereinafter Barton, in view of Eisenberg (US 5903992 A).
In another interpretation, Claim 1 (as best understood), Barton teaches a frame (see annotated screenshot #1 of the video) for providing a curved surface suitable for artistic expression (Barton shows in the video that the frame is for his canvas paintings) comprising:
a top piece (see annotated screenshot #1 of the video) having a pair of substantially parallel front edges and a pair of substantially parallel rear edges (as discussed in the 112(b) rejection above, screenshot #1 shows the top’s front and rear edges are substantially parallel), the top piece extending a width between the substantially parallel front edges and substantially parallel rear edges ((screenshot #1 shows the top’s edges are substantially parallel);
a bottom piece (see annotated screenshot #1 of the video) substantially similar to the top rigid piece (screenshot #1 shows the bottom’s front and rear edges are substantially parallel and the bottom piece extends between the substantially parallel front and rear edges);
a plurality of studs affixed between the top and bottom pieces (see annotated screenshot #1 of the video), wherein said plurality of studs are substantially perpendicular to the top and bottom pieces (screenshot #1 shows the studs are substantially parallel to the top and bottom pieces);
wherein the top piece and the bottom piece are each adapted to prevent deflection of the frame (Barton’s top and bottom pieces are capable of preventing deflection of the frame); 
wherein the pair of substantially parallel front edges and the pair of substantially parallel rear edges of each the top and bottom pieces each contain at least one wave (Barton’s top and bottom edges contain at least one wave; see annotated screenshot #1), the at least one wave comprising each of a convex curve and a concave curve in connection with one another and configured to extend in substantially opposite directions from one another (Barton’s at least one wave comprises of a convex and concave curve extending in substantially opposite directions from one another; see annotated screenshot #1 of the video).
Barton fails to explicitly disclose that the width of each the top and bottom pieces is substantially consistent across the piece. However, Eisenberg teaches a frame for providing a curved surface suitable for artistic expression (ref. 11) having a top piece (ref. 44) with substantially parallel front and rear edges, a bottom piece (ref. 45) similar to the top piece, and wherein the width of each the top and bottom pieces is substantially consistent across the piece (Fig. 1 shows a back view, while Fig. 2 shows a front view of the frame 11. Both views show that the width 7 of the top and bottom pieces is substantially consistent across the piece).
Barton and Eisenberg are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. frames providing a curved surface for artistic expression. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barton’s top and bottom pieces (see annotated screenshot #1) to incorporate the teachings of Eisenberg to have the width of the top and bottom pieces be consistent (Eisenberg, Fig. 1-2). The motivation would have been because this allows for easier manufacturing.

    PNG
    media_image2.png
    1257
    2020
    media_image2.png
    Greyscale

Claim 7 (as best understood), Barton teaches wherein an air gap exists between each of said studs (see annotated screenshot #1 of the video), and wherein a continuous material is affixed to said frame such that said air gaps are hidden (see annotated screenshot #2 of the video).
	Claim 9 (as best understood), Barton teaches wherein said continuous material substantially conforms to the at least one wave (screenshot #2 shows that the continuous material substantially conforms to the at least one wave).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video entitled “Steve Barton- Where it began” by Steve Barton, hereinafter Barton, in view of Eisenberg (US 5903992 A) as applied to claim 1 above, and further in view of Crump, Jr. (US 5966894 A).
Claim 2 (as best understood), Barton teaches a plurality of studs (see annotated screenshot #1 of the video). However, Barton as modified fails to disclose the limitations (1) each stud of said plurality of studs comprises: a foam interior substantially in the shape of a rectangular prism surrounded by an rigid exterior member, wherein the exterior member is adapted to prevent deflection of the stud. With regard to missing limitation (1) above, Crump teaches a beam (Fig. 2-4, ref. 10) comprising a foam interior substantially in the shape of a rectangular prism (Fig. 2, ref. 26) surrounded by an exterior member (Fig 2., ref. 12, 14, 22 and 24), wherein the exterior member is adapted to prevent deflection (Col. 1, lines 30-33, “…has sufficient structural integrity to provide a load-bearing capacity…”).
Barton, Eisenberg, and Crump are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. frames – a display frame, in Barton’s and Eilenberg’s case, and a door or window frame, in Crump’s case. With regard to the missing limitations (1) above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barton’s studs (see annotated screenshot #1 of the video) to incorporate the teachings of Crump to use a rectangular foam surrounded by an exterior member (Crump Fig. 2, ref. 26, 12, 24, 22, and 24). The motivation would have been because Crump’s disclosed arrangement of foam and exterior member “has a relatively high load-bearing capacity” (Crump col. 1, lines 43-45) and “is relatively lightweight and compact” (Crump col. 1, lines 48-49).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video entitled “Steve Barton- Where it began” by Steve Barton, hereinafter Barton, in view of Eisenberg (US 5903992 A) as applied to claims 1 and 7 above, and further in view of Orlando (US 3713474 A).
Claim 3 (as best understood), Barton as modified fails to disclose that (1) the frame is entirely surrounded by a laminate. With regard to missing limitation (1), Orlando teaches a frame (Fig. 2 and 4-6 show a frame for providing a curved surface suitable for artistic expression; col. 1, lines 62-65) that is entirely surrounded by a laminate (Fig. 5 shows a laminate 18; col. 2, lines 48-52 discloses a heavy cardboard or light particle board. Note: The Examiner has interpreted the term laminate as “any material that is made by sticking several layers of the same material together”. [https://dictionary.cambridge.org/dictionary/english/laminate]).
Barton, Eisenberg, and Orlando are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. frames providing a curved surface for artistic expression. With respect to missing limitation (1) above, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Barton by surrounding Barton’s frame with a laminate (Orlando, ref. 18). The motivation would have been because the laminate provides a backing that prevents the canvas from being impressed between the studs.
Claim 8 (as best understood), Barton as modified fails to disclose that the continuous material is a laminate. However, Orlando teaches a continuous material (Fig. 5 and 6 show a continuous material 19 is affixed to the frame; col. 2, lines 53-56) that is a laminate (Col. 2, lines 53-56, says layer 19 can be “layers of sponge rubber or other suitable materials”).
It would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Barton by surrounding Barton’s frame with a continuous material that is laminate for the same reason given in claim 3 above.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video entitled “Steve Barton- Where it began” by Steve Barton, hereinafter Barton, in view of Eisenberg (US 5903992 A) and Orlando (US 3713474 A), as applied to claim 3 above, and further in view of Peters (DE 202008000602 U1).
Claim 4 (as best understood), Barton as modified teaches a frame (see annotated screenshot #1 of the video) entirely surrounded by a laminate (Fig. 5, ref. 18). Orlando further teaches a flexible covering (Fig. 5 and 6; col. 4, lines 1-4, discloses the covering 20 is selected for its aesthetic value) connected to the laminate (Fig. 5 and 6, ref. 18). However, Barton as modified does not explicitly disclose the limitations (1) that the flexible covering (ref. 20) is a canvas, just that it can be aesthetically pleasing; and (2) the use of adhesive to connect the covering to the laminate, instead the flexible covering (ref. 20) is secured by upholstery staples (ref. 21) or any other known fasteners.
With respect to missing limitations (1) and (2), Peters teaches a canvas (Fig. 1 and 5 show a canvas 3 for artistic painting) that is adhesively connected to the laminate (Fig. 5 shows the canvas 3 is connected to a laminate 13 by adhesive 11. The dictionary defines a fastener as a “restraint that attaches to something or holds something in place” [http://www.webster-dictionary.org/definition/fastener]. The adhesive of Peters attaches the canvas to the laminate). Accordingly, the prior art references teach that it is known that upholstery staples and adhesives are functional equivalents for securing a fabric to a frame element.
Barton, Eisenberg, Orlando, and Peters are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. frames with aesthetic coverings. With respect to missing limitation (1) above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Barton by substituting the flexible covering of Orlando (Orlando ref. 20) with the canvas of Peters (Peters ref. 3). The motivation would have been because both elements were known for providing aesthetic value while providing cover for a frame.
With respect to missing limitation (2) above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Barton by substituting the upholstery staples of Orlando (Orlando ref. 21) with the adhesive of Peters (Peters ref. 11). The substitution would have resulted in the predictable result of securing the canvas to the laminate.
Claim 5 (as best understood), Barton as modified fails to explicitly disclose the limitations (1) wherein said canvas comprises a first top piece, a second bottom piece, and a third lateral piece, (2) wherein said third lateral piece is a single, continuous piece of canvas covering a front, a back, and two sides of said frame. 
With regard to missing limitation (1) above, Barton as modified only teaches two canvas pieces (Orlando Fig. 6 shows two flexible coverings 20 modified to be Peters’ canvas 3); one covers the front face of the frame and part of the sides, top, and bottom while the other covers the rear face of the frame and part of the sides, top, and bottom (see Orlando Fig. 6). The examiner notes that making a known invention integral or separable is considered within the level of ordinary skill in the art. See MPEP § 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Barton to make separate pieces of canvas for the top, bottom, and lateral portions of the frame. The motivation would have been because separate, individual pieces of canvas would be easier to attach to the laminate and the frame.
With regard to missing limitation (2) above, Barton as modified only teaches two large pieces of canvas that overlap on the sides (Orlando Fig. 6). The examiner notes that making known invention continuous is considered within the level of an ordinary skill in the art. See MPEP § 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Barton to make the third lateral piece of canvas continuous to wrap around the front, the back, and the sides of the frame. The motivation would have been because this would give artists a continuous surface upon which they can paint on.
Claim 6 (as best understood), Barton as modified fails to explicitly disclose the limitation wherein a separate piece of canvas is adhesively connected to each exterior side of the laminate. The examiner notes that making known invention integral or separable is considered within the level of ordinary skill in the art. See MPEP § 2144.04. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Barton to make separate pieces of canvas (Peters ref. 3) adhesively (Peters ref. 11) connected to the laminate (Orlando ref. 18). The motivation would have been because separate, individual pieces of canvas would be easier to attach to the laminate and the frame as opposed to the two large pieces of canvas as shown in Orlando.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peters (DE 202008000602 U1) in view of the YouTube video entitled “Steve Barton- Where it began” by Steve Barton, hereinafter Barton, and Eisenberg (US 5903992 A).
Claim 19, Peters teaches a curved apparatus suitable for artistic expression (Peters discloses a curved apparatus suitable for artistic expression; see Fig. 1A) comprising:
a foam piece (Fig. 5 shows a foam piece 13) having:
a volume (Fig. 5 shows foam piece 13 has a volume);
a front side (Fig. 5 shows foam piece 13 has a front side);
a rear side (Fig. 5 shows foam piece 13 has a rear side); 
at least a portion of the front side is covered with a canvas (Fig. 1a and Fig 5 show a portion of foam piece 13 is covered by a canvas 3).
Peters teaches that the front side of the foam has a convex curve (see Fig. 1a). However, Peters fail to explicitly disclose a front side wave positioned at the front side. With regard to the missing limitation, Barton teaches a front side wave positioned at the front side (Barton’s frame includes a front side wave positioned at the front side; see annotated screenshot #1), the front side wave comprising each of a concave surface and a convex surface in connection with one another and configured to extend in substantially opposite directions from one another (Barton’s front side wave comprises of a convex and concave curve extending in substantially opposite directions from one another; see annotated screenshot #1 of the video).
Peters and Barton are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. frames with aesthetic coverings. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peters’ curved foam piece (Peters ref. 13) to incorporate the teachings of Barton to have a front side wave at the front side comprising each of a concave surface and a convex surface in connection with one another (see Barton’s screenshot #1). Furthermore, the court has held that the configuration of a claimed curved apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed curved apparatus was significant. See MPEP § 2144.04.IV(B). The motivation would have been because the wave shape provides a different perspective to the viewer of the art on the apparatus depending on where the viewer is standing.
Peters as modified fails to explicitly disclose a width of the foam is substantially consistent across the piece. However, Eisenberg teaches wherein a width of the foam is substantially consistent across the piece (Fig. 1 shows a back view, while Fig. 2 shows a front view of frame 11. Both views show that the width 7 of the top and bottom pieces is substantially consistent across the piece).
Peters, Barton, and Eisenberg are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. frames providing a curved surface for artistic expression. Therefore, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Peters’ foam piece (Peters ref. 13) to incorporate the teachings of Eisenberg to have the width of the foam piece be consistent (Eisenberg, Fig. 1-2). The motivation would have been because this allows for easier manufacturing.
Peters as modified teaches a rear side wave positioned at the rear side, wherein the rear side wave is substantially similar to the front side wave, and comprises each of a concave surface and a convex surface in connection with one another and configured to extend in substantially opposite directions from one another (with the width of Peters’ foam piece 13 consistent across the pieces, then the rear side will have a rear side wave following and substantially similar to the front side wave taught by Barton, which includes each of a concave surface and a convex surface in connection with one another and configured to extend in substantially opposite directions from one another); wherein a width of the foam piece extending from the front side wave to the rear side wave is substantially consistent across the piece (Peters’ foam piece modified to the have the wave of Barton and the consistent width of Eisenberg will have a consistent width extending from the front side wave to the rear side wave).
Clam 20, Peters teaches wherein said foam piece is entirely surrounded with said canvas (Fig. 1 and 5 show the foam piece 13 is entirely surrounded by the canvas 3).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the YouTube video entitled “Steve Barton- Where it began” by Steve Barton, hereinafter Barton, in view of Eisenberg (US 5903992 A) and Crump, Jr. (US 5966894 A) as applied to claim 2 above, and further in view of Matthews (US 3147336 A).
Claim 21, Barton as modified teaches a stud (see annotated screenshot #1 of Barton’s video) with an exterior member (Crump Fig 2., ref. 12, 14, 22 and 24). Crump further teaches wherein the exterior member (Crump Fig 2., ref. 12, 14, 22 and 24) comprises: a layer of plywood (Fig. 2, ref. 22, 24; col. 3, lines 27-30, “…side framing members 22 and 24 are formed of a relatively lightweight wood product, such as plywood…”) surrounding a portion of the foam interior (Fig. 2 shows ref. 22 and 24 surround the foam interior 26).
Although Crump teaches that the other exterior member (Fig. 2, ref. 12 and 14) are wood (col. 3, lines 18-19, “…framing members 12 and 14 are preferably constructed of 2x4 wood segments…”), Crump does not specifically disclose that the wood is pine. However, Matthews teaches a structural panel (Fig. 1, ref. 10) having a foam core (ref. 11) surrounded by, among other things, reinforcing elements (Fig. 5, ref. 19) made of pine (col. 3, lines 15-19).
Barton, Eisenberg, Crump, and Matthews are considered analogous to the claimed invention because they are in the same field of endeavor or problem solving area, i.e. frames – a display frame, in Barton’s and Eisenberg’s case, and a building frame, in Crump’s and Matthews’ case. With respect to the missing limitation above, it would have been obvious by one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Barton to have the wooden exterior members (Crump Fig. 2, ref. 12 and 14) be made of pine (Matthews col. 3, lines 15-19) as disclosed by Matthews. The motivation would have been because “[i]t has been found that long leaf yellow pine boards have strength characteristics suitable for use as reinforcing elements” (Matthews col. 3, lines 17-19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doone (US 20030126777 A1) teaches a frame for providing a curved surface suitable for artistic expression having a top piece, a bottom piece, studs, and a flexible sheet material. However, Doone fails to explicitly disclose that the frame’s top and bottom pieces contain at least one wave.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL MAE GRIFFITH whose telephone number is (571)272-3342. The examiner can normally be reached Monday - Friday 8:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONATHAN LIU can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M.G./Examiner, Art Unit 3631                                                                                                                                                                                           /JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631